DETAILED ACTION
	This office action is in response to the preliminary claim amendment filed on February 17, 2021.  
	Claims 1-8 and 12 remain pending, with claims 1 and 12 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 28, 2022 (9 documents in total on this date), have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (nineteen (19) pages) were received on February 17, 2021.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danzinger U.S.P. No. 10,133,070 B2.
Danzinger U.S.P. No. 10,133,070 B2 teaches (ABS; Figs. 1A, 1B, 2A, 2B, 10A-10C, 19A-19C, 26, 32A, 32B; corresponding text, in particular columns 7-12, column 16, line 27 though column 17, line 18, column 22, line 55 through column 23, line 29; Claims) an optical system for projecting an image injected at a coupling-in region for viewing at an eye-motion box by an eye of a user, the image being viewed with principal axes including an X axis corresponding to a horizontal or vertical axis of the projected image, and a Y axis corresponding to an axis of the projected image perpendicular to the X axis, the optical system comprising a light-guide optical element (LOE) formed from transparent material (the waveguides 10 and 20; see ABS, disclosure of Figs. 1A-1B), said LOE comprising: (a) a first region (waveguide 10) containing a first set of planar, mutually-parallel, partially-reflecting surfaces 40 having a first orientation; (b) a second region (waveguide 20) containing a second set of planar, mutually-parallel, partially-reflecting surfaces 45 having a second orientation non-parallel to said first orientation; (c) a set of mutually-parallel major external surfaces 12 / 22, said major external surfaces extending across said first and second regions such that both said first set of partially-reflecting surfaces and said second set of partially-reflecting surfaces are located between said major external surfaces (Figs. 1A-1B), wherein said second set of partially-reflecting surfaces are at an oblique angle to said major external surfaces so that a part of image illumination propagating within said LOE by internal reflection at said major external surfaces from said first region into said second region is coupled out of said LOE towards the eye-motion box, and wherein said first set of partially-reflecting surfaces are oriented so that a part of image illumination propagating within said LOE by internal reflection at said major external surfaces from said coupling-in region is deflected towards said second region (for surfaces 40 / 45), the optical system further comprising an image projector for projecting a collimated image having an angular field of view about an optical axis, said image projector being optically coupled to said LOE so as to introduce the collimated image into said LOE at said coupling-in region as a propagating image propagating within said LOE by internal reflection at said major external surfaces, said propagating image being partially reflected by said first set of partially-reflecting surfaces to generate a deflected propagating image propagating within said LOE by internal reflection at said major external surfaces, an in- plane component of said optical axis of said deflected propagating image being inclined relative to the Y axis (corresponding features of Figs. 1A-1B, 2A-2B, also Fig. 15; cited columns and lines above), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 12.
	Further, the Examiner fully incorporates, and agrees with, the logic and rationale found in the INTL Written Opinion in PCT/IB2019/057572 regarding claim 12

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Danzinger U.S.P. No. 10,133,070 B2, and further in view of Amitai US 2009/0122414 A1 and Haba et al. US 2019/0293838 A1 (note also IL 251645 A from Written Opinion).
Regarding independent claim 1, Danzinger U.S.P. No. 10,133,070 B2 teaches (ABS; Figs. 1A, 1B, 2A, 2B, 10A-10C, 19A-19C, 26, 32A, 32B; corresponding text, in particular columns 7-12, column 16, line 27 though column 17, line 18, column 22, line 55 through column 23, line 29; Claims) an optical system for projecting an image injected at a coupling-in region for viewing at an eye-motion box by an eye of a user, the image being viewed with principal axes including an X axis corresponding to a horizontal or vertical axis of the projected image, and a Y axis corresponding to an axis of the projected image perpendicular to the X axis, the optical system comprising a light-guide optical element (LOE) formed from transparent material (the waveguides 10 and 20; see ABS, disclosure of Figs. 1A-1B), said LOE comprising: (a) a first region (waveguide 10) containing a first set of planar, mutually-parallel, partially-reflecting surfaces 40 having a first orientation; (b) a second region (waveguide 20) containing a second set of planar, mutually-parallel, partially-reflecting surfaces 45 having a second orientation non-parallel to said first orientation; (c) a set of mutually-parallel major external surfaces 12 / 22, said major external surfaces extending across said first and second regions such that both said first set of partially-reflecting surfaces and said second set of partially-reflecting surfaces are located between said major external surfaces (Figs. 1A-1B), wherein said second set of partially-reflecting surfaces are at an oblique angle to said major external surfaces so that a part of image illumination propagating within said LOE by internal reflection at said major external surfaces from said first region into said second region is coupled out of said LOE towards the eye-motion box, and wherein said first set of partially-reflecting surfaces are oriented so that a part of image illumination propagating within said LOE by internal reflection at said major external surfaces from said coupling-in region is deflected towards said second region (for surfaces 40 / 45, Figs. 1A-1B), wherein each of said partially-reflecting surfaces of said first set of partially-reflecting surfaces comprises a partially-reflecting coating at an interface plane between two plates forming part of said LOE, and wherein said partially-reflecting coating is located over the interface plane (noting surfaces 40 and 45; see columns and lines cited above in intro).
Regarding independent claim 1, Danzinger ‘070 does not expressly and exactly teach that “at least one of said partially-reflecting surfaces has a second part of said interface plane bonded so as to form an optical continuum between said two plates.”
However, such missing feature is known in the prior art of both Amitai US 2009/0122414 A1 and Haba et al. US 2019/0293838 A1.  Note Amitai Fig. 11 and surfaces 22 a-c, as well as Haba ‘838 (ABS; Figs. 1 and 3; para [0019]).  IL ‘645 also teaches such missing features and implementations of the bonding and spacing continuum between the partially-reflecting plates and the external surfaces to improve image quality.  Note in particular Haba ‘838 (ABS and para [0019]) as well as features from Amitai and IL ‘645 found in the Written Opinion of PCT/IB ‘572.  The Examiner fully incorporates, and agrees with, the logic and rationale found in the Written Opinion for pending claims 1-8.  
Since Danzinger ‘070 and Amitai/Haba/IL ‘645 are all from the same field of endeavor, the purposes disclosed by Amitai/Haba/IL ‘645 would have been recognized in the pertinent art of Danzinger ‘070.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Amitai/Haba/IL ‘645, to use bonding and creation of a continuum between plates, in the device of Danzinger ‘070 to improve optical image quality of the viewer in operation.  Haba in particular teaches many similar features to improve the viewer’s experience using coatings and bonding of the reflective layer(s).  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 1 is found obvious over Danzinger ‘070 and further in view of Amitai/Haba/IL ‘645 (henceforth “COMBO”).
Regarding claims 2, 4, and 8, note the Written Opinion for such missing features as found obvious over COMBO.  There is no patentable distinction of any such claim regrading the combination of the prior art above, and the improvement of image quality modifications for the eye box of the end user.  KSR. 
Regarding claims 5-7, these missing features, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use X and Y axis and fields of view of the user, because Applicant has not disclosed that using such features provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected COMBO to perform equally well with these optical features integrated in the base structure of independent claim 1, because these claim terms would have been easily recognized and integrated into the “optical system” of claim 1. Therefore, it would have been an obvious matter of design choice to modify COMBO to obtain the invention as specified in claims 5-7.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Also note the Written Opinion of PCT ‘572 and the lack of any inventive feature for the combination (for claims 5-7, Box No. V).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Danzinger U.S.P. No. 10,133,070 B2, and further in view of Amitai US 2009/0122414 A1 and Haba et al. US 2019/0293838 A1 (note also IL 251645 A from Written Opinion), as the “COMBO” above for independent claim 1, and further in view of Matsuki et al. US 2018/0284448 A1.
Regarding independent claim 1, the COMBO above (see section (11) makes obvious such features for an “optical system”.  Regarding further dependent claim 3, there is no express and exact teaching in COMBO for “non-uniform spacing” implementation and spacing features of adjacent partially-reflecting surfaces.
The Examiner fully incorporates, and agrees with, the logic and rationale of dependent claim 3 found in Box No. V of the PCT ‘572 (and Matsuki ’448).
Matsuki et al. US 2018/0284448 A1 teaches (ABS; Fig. 5; Claims) the non-uniform spacing such that a spacing between adjacent partially-reflecting surfaces proximal to said coupling-in region is smaller than a spacing between adjacent partially-reflecting surfaces further from said coupling-in region (see Fig. 5, planes 52 vs 551 and 552 spacing at input in “in-coupling).
Since COMBO and Matsuki are all from the same field of endeavor, the purposes disclosed by Matsuki would have been recognized in the pertinent art of COMBO.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Matsuki, for the spacings being non-uniform closer to the in-coupling region for the optics, in the device of COMBO, in order to improve optical image quality of the viewer in operation.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claim 3 is found obvious over COMBO and further in view of Matsuki.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references E-H:

-Reference E to Lou ‘787 is pertinent to a waveguide display using two separate elements (12 and 13; Figs. 3-4) to direct images to the viewer.
-Reference F to Vallius ‘703 is pertinent to an extended field of view waveguide which couples an input with 1st and 2nd diffractive portions.
-Reference G to Travers ‘290 is pertinent to a dynamic aperture waveguide for a near-eye display, which can be controlled at the output (see 58/60 and Fig. 4).
-Reference H to Amitai ‘529 is pertinent to a holographic optical device using three different planes for diffraction of an image on a waveguide substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874
May 20, 2022